Exhibit 10.3 November 6, 2014 Paul Benson 105 Finchley Lane Folsom, CA 95630 Dear Paul, It is my pleasure to confirm our offer to you for the position of Senior Director, Human Resources effective November 19, 2014.This will be an interim position until Esterline’s Board of Directors has an opportunity to meet in December to consider your nomination as a corporate officer with the title of Vice President Human Resources.We expect their approval will be forthcoming.For this interim period you will report directly to me.Once you have been formally elected to the Vice President Human Resources position, you will report to our CEO, Curtis Reusser. Your compensation and terms of employment will be comprised of several components, as follows: Base Salary – Your annual base salary rate will be $265,000.00 effective on your first day of work. Annual Incentive Compensation – We will recommend to the Board that you participate in Esterline’s Annual Incentive Compensation Plan for fiscal year 2015 (“AIC Plan”). Your target award will be 40% of your base salary, consistent with competitive market benchmarks. The actual award will vary, of course, depending on the Company’s 2015 financial performance. The AIC Plan’s performance goals will be achievement of (1) budgeted earnings (EBIT); (2) budgeted return-on-sales; and (3) selected strategic objectives. In December the Board will approve FY15 executive incentive plans in final form and we will provide you a copy then. Your participation in the AIC Plan is subject to its usual terms including a requirement that you continue employment through the date on which AIC Plan payments are made.The AIC Plan is re-evaluated each year, such that the performance goals, formula, total funding, and your target award could vary from year to year. Long-Term Incentive Compensation – We will also recommend to the Board that you be appointed to Esterline’s Long Term Incentive Program with a total target value of $132,500 (0.5 times your starting annual base salary). Currently, the total target value is allocated among Esterline’s three, long-term incentive compensation vehicles, as follows: Paul Benson
